Title: To Thomas Jefferson from James Brown, 8 May 1823
From: Brown, James
To: Jefferson, Thomas


 Sir
2d Auditors Office Richmond
8th May 1823—
In reply to a letter received from Mr Garrett the 28th Ulto on the subject of your favor of the 8th of the same month, I intimated to him that in order to avoid inconvenience, as a meeting of a Board of the Literary Fund could not be immediately held on account of the absence of two of its members, it might be well that a bond for $30000 be prepared & transmitted, and that as to the residue of the $60000 authorised to be lent, the board could determine subsequently—The absent members having returned, a board was held the 6th inst at which it was determined that it would lend immediately to the University the sum of Forty thousand dollars, for which  amt a single bond may be prepared.I make use of this opportunity to express my very great regret that your intended trip to Bedford should have been prevented or delayed in consequence of my silence after the receipt of your letter. I trust however that the explanation I made to Mr Garrett has cleared me in your opinion from any imputation of neglect.With the highest respect I am sir Yr Mo. Ob. YrsJ. Brown Jr. Accountant of the L. Fund